On Motion for Rehearing.
•HAWKINS, J.
Appellant predicates his motion for rehearing upon bills of exception Nos. 1 and 13. Bill No. 1 relates to what is claimed to have been error on the part of the court in not sustaining appellant’s challenge for cause to the juror South, and then, after appellant had challenged him peremptorily and exhausted all his peremptory challenges forced appellant to accept the juror Brashear, who appellant says was objectionable. The entire examination of the juror South appears in the bill. It is questionable whether the court committed error in holding said juror qualified, but discussion of that question is pretermitted, as the bill may be disposed of on another ground. The only information we have on appellant’s claim that the juror Brashear was objectionable is found in the following statement in the bill: “The juror, H. B. Brashear was objectionable to the defendant for the reason that in answer to the questions of the defendant’s counsel it appeared to the defendant that this juror was to some extent prejudiced against the application of the suspended sentence law although his prejudice was not expressed in sufficient terms to justify a challenge for cause on that ground.”
In opposition to such recital, appears the following qualification of the learned trial judge in explanation of the bill: “No challenge for cause was offered by defendant to juror Brashear, and his voir dire examination did not disclose to the court that said juror Brashear was prejudiced against the application of the suspended sentence law.”
The bill was accepted without objection to such qualification. The impression upon the court from the examination of the juror Brashear seems directly opposed to that made upon appellant. Under such circumstances We are in no position to determine the question in the absence of information as to what the examination of said juror developed. The point appears to have been decided adversely to appellant in Hudson v. State, 28 Tex. App. 338, 13 S. W. 388, 389; Johnson v. State, 108 Tex. Cr. R. 499, 1 S.W.(2d) 896. Other authorities are referred to in the case last cited.
Bill No. 13 reflects that an officer testified that they found in the little house where the still was in operation a pistol, leaning against the hogpen a .22 rifle, and in the garage a shotgun, all being loaded. Appellant objected that the evidence was immaterial, it not being claimed that any resistance was *426offered by appellant, and that it was prejudicial, having a tendency to lead the jury to think appellant was a dangerous man, and cause the jury to disregard his plea for a suspended sentence. The guns were found at the same time the search revealed the still and whisky, and at and near the same place. The discovery of the guns was contemporaneous with the search of the premises and the arrest of appellant. It was res gestas; hence admissible. Revilla v. State, 103 Tex. Cr. R. 418, 280 S. W. 1064; Riojas v. State, 102 Tex. Cr. R. 460, 277 S. W. 696; King v. State, 99 Tex. Cr. R. 425, 269 S. W. 1042.
The motion, for rehearing is overruled.